DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment and response filed 8/27/2021 from which Claims 26, 29-36, 38-42, 44 and 46-48 are pending, wherein Claims 26, 29-36, 39-41 were amended and Claims 47-48 were added.  Claims 42 and 44 are withdrawn, and Claims 1-25, 27-28, 37, 43, and 45 are canceled.  Claims 26, 29-36, 38-41 and 46-48 are being examined.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' responses and amendments filed 8/27/2021.  
Claim Rejections - 35 USC § 112 (a)  
Claims 26, 29-36, 38-41 and 46-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding Claims 26, 29-36, 38-41 and 46-48, Claim 26 recites “. . . X is at least one selected from a photoreactive group, an alkyl group, a phenyl group, an amino group, an isocyanate group, a vinyl group, a mercapto group, or a glycidoxy group and comprises at least one photoreactive group; and n is an integer of I to 20, with the proviso that, when n is 1, X is the photoreactive group, and when n is greater than 1, at least one of the n number of X in the silicon-containing compound is the photoreactive group . . .”  The pending patent application represented by the U.S. published application of U.S. 20180305472, hereinafter “PUB” describes at ¶s 0110-0111 and claims 27 and 28 that X is at least one selected from a photoreactive group, an alkyl group, a phenyl group, an amino group, an isocyanate group, a vinyl group, a mercapto group, and a glycidoxy group, X includes at least two photoreactive groups.  Also, n is an integer of 1 to 20.  Also, X may be an acryloyl group or a methacryloyl group.  Also, n may be an integer of 2 to 10.  From claims 27-28 X comprises at least one photoreactive group and n is 1 to 20.  The description of the application as filed including the drawings does not show any “proviso that when n is 1, X is a photoreactive group” but rather X is at least one photoreactive group when n is 1-20 indicating than when n is 1 X as at least one photoreactive group is a photoreactive group.  In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or 
Claim Rejections - 35 USC § 112 (b)
Claims 26, 29-36, 38-41 and 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claims 26, 29-36, 38-41 and 46-48, Claim 26 recites “. . . a hard coat layer formed on the substrate; and a low-refractive index layer formed on the hard coat layer, wherein the low-refractive index layer comprises: . . . wherein the hard coat layer comprises a hard coat layer binder prepared by photopolymerizing a monomer having a photopolymerizable functional group, and metal oxide particles . . .”  This recitation is unclear and indefinite how the low-refractive index layer comprises the hard coat layer comprises a hard coat layer binder prepared by photopolymerizing a monomer having a photopolymerizable functional group, and metal oxide particles.  Clarification would have the recitation “wherein the hard coat layer comprises a hard coat layer binder prepared by photopolymerizing a monomer having a photopolymerizable functional group, and metal oxide particles” as a wherein clause for the hard coat layer formed on the substrate wherein the hard coat layer comprises a hard coat layer binder prepared by photopolymerizing a monomer having a photopolymerizable functional group, and metal oxide particles.  
Claim 32 recites “. . . in formula (7) . . . Rf is an organic group having 1 or greater to 3 or less Y1; where Y1 is a monovalent organic group having a carbon number in a range of 2 to 10 and an ethylenic carbon-carbon double bond at a terminal) . . .”  This recitation requires a semicolon between the word “less” and the term Y1.  Also the recitation along with Formula 7 of “a is 0, 1, 2, or 3; b is 0 or 1; and c is 0 or 1, except for all of a, b, and c is 0” is vague and indefinite when a, b, and c are zero where Rf is bonded given “c” at zero is the only unit providing an oxygen for Rf bonding in formula 
Claim 34 recites “wherein the one-end reactive photopolymerizable fluoropolymer represented by Formula (11):  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
    ” which is vague and indefinite because claim 26 from which Claim 34 depends previously recites “wherein the one-end reactive photopolymerizable fluoropolymer is represented by the following Formula (10) or Formula (11)”.  Therefore is the one-end reactive photopolymerizable fluoropolymer of Claim 34 now Formula 9 and 10 and 11 or the same as the one-end reactive photopolymerizable fluoropolymer or just formula 11.  Also Formula 9 lacks descriptions for its components.  
Claim 47 recites “. . . in formula (7) . . . Rf is an organic group having 1 or greater to 3 or less Y1 (where Y1 is a monovalent organic group having a carbon number in a range of 2 to 10 and an ethylenic carbon-carbon double bond at a terminal) . . .”  This recitation enclosing language about Y1 within parentheses causes confusion whether the language is optional.  Therefore, it is advised that the parentheses are removed and commas inserted for the parentheses.  Also a semicolon is needed between the word 1.  Furthermore the recitation along with Formula 7 of “a is 0, 1, 2, or 3; b is 0 or 1; and c is 0 or 1” is vague and indefinite when a, b, and c are zero where Rf is bonded given “c” at zero is the only unit providing an oxygen for Rf bonding in formula 7.  
Claim 48 recites “. . . wherein an average surface roughness (Ra) of a surface of the polymer film may be in a range of greater than 11.6 nm to 20 nm” which is unclear, confusing and indefinite whether “a surface” is the same or different from a surface comprising a photopolymerized product of a one-end reactive photopolymerizable fluoropolymer, and a modified silicone as in Claim 26 from which Claim 48 is indirectly dependent.  Additionally the term “the polymer film” lacks antecedent basis in that there is insufficient antecedent basis for this limitation in the claim or in Claims 31 and 26. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 34-35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 
Claim 34 broadens Claim 26 from which it depends by including additional formula for formula (11).   
Claim 35 depends from canceled claim 25.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 26, 29-30, 32-36 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-254950 Kobori in view of U.S. 20160108250, Tamura et al. hereinafter “Tamura” further in view of the product literature entitled “Antifouling Properties Coating of Fluorosurf Decrease Attachment of Fingerprint or Other Various Stains and Allows Attached Stains to Be Easily Wiped Away”, https://www.fluorotech.co.jp/en/5.htm, FluoroTechnology Inc. 2014, 0hereinafter “FluoroTechnology”) and further in view of U.S. 2018/0009959, Nakashima et al. (hereinafter “Nakashima”) evidenced by U.S. 2011/0159274, Shiojiri et al. (hereinafter referred to as “Shiojiri”) and for Claim 46 in view of the brochure entitled “Silicones for Resin Modification”, Shin-Etsu Silicone, 2011.1 to 2015.1. (hereinafter “Shin-Etsu”) further in view of U.S. 2013/0135726, Wakizaka et al. (hereinafter “Wakizaka”).     
Kobori”.    
Regarding Claims 26, 29-30, 32-33, 36-36, and 46-48 Kobori discloses in the entire document particularly in the abstract at ¶s 0001, 0018-0047, 0059-0064 and 0076-0077 and claims 1-7 formula and Fig. 1 and 3 a display device like a liquid crystal display device {reading on optical member} comprising a substrate, 11; a hard coat layer {reading on hard coat layer formed on substrate of pending claims}, 12; and an anti-reflection layer with a low-refractive index, 13, {reading on low refractive index layer of pending claims} (see also ¶ 0047, claim 10; and figure 1).  
Kobori discloses in the abstract that the antireflection layer is formed by curing a resin composition including: a first modified silicon compound having an acrylic or methacrylic group on at least one of both terminals thereof, and having a weight-average molecular weight of 8,000 or more; a second modified silicon compound having an acrylic or methacrylic group on a side chain thereof; a hollow or porous particle; and an ionizing radiation-curable resin.  
Further disclosed at ¶s 0010-0042 is a resin composition {reading on low refractive index binder} suitable for forming an antireflection layer on a hard coat layer comprises: a first or 1 modified silicone represented by formula:  
    PNG
    media_image3.png
    121
    336
    media_image3.png
    Greyscale
 , wherein Ra is an alkyl group, an acrylic group 
    PNG
    media_image4.png
    88
    340
    media_image4.png
    Greyscale
, wherein from claim 1 of Kobori Ra is an alkyl group, an acryl group or a methacryl group, Rb is an acryl group or a methacryl group, n is an integer, Rc to Rd are each independently an alkyl group, an acryl group or a methacryl group, Re is an acryl group or a methacryl group, and n and m are integers {reading on silicon-containing compound as for pendant X as a photoreactive group as in the pending claims}.  Also the resin composition has hollow particle or a porous particle; and an ionizing radiation-curable resin (from paragraph [0010]), and discloses in paragraphs [0014-0015] that the ionizing radiation-curable resin may further comprise one layer of silsesquioxane {reading on Claim 29} having an acrylic group or a methacrylic group.  
From ¶s 0034-0035 the content of the 1 modified silicon compound is, for example, from 0.1 wt% to 3.0 wt%.  When the amount is less than 0.1 wt%, the functions such as scratch resistance and stain resistance deteriorate, and when it exceeds 3.0 wt%, the function of scratch resistance decreases.  The content of the 2 modified silicon compound is, for example, from 0.005 wt% to 2.97 wt%. When the amount is less than 0.005 wt%, appearance defects such as cissing and bright spots frequently occur, and when it exceeds 2.97 wt%, functions such as scratch resistance and antifouling property deteriorate.  The mass ratio of the 1 modified silicon compound to the 2 modified silicon compound (mass of the 2 modified silicon compound / mass of 
As a detailed example, paragraph [0116] of Kobori discloses that an anti-reflection film is obtained from a composition{reading on low refractive index layer binder for hollow particles} comprising AR110, which is an acrylate oligomer with a fluorine group {reading on Claims 32 and 47 for formulae 6-7 as the same as in applicants’ specification as filed at page 20, ¶s 0089- 0091, Pub ¶ 0098, i.e. a side-chain reactive type photopolymerizable fluoropolymer}, ACSQ, which is an acrylic modified silsesquioxane, a hollow silica sol with an average particle size of 60 nm, 164E of Shinetsu silicone, which is a modified silicone acrylate compound {i.e. reading on modified silicone}, and 1-hydroxycyclohexyl phenyl ketone, which is a photopolymerizable initiator .  From ¶ 0027 the ionizing radiation curable resin is a material that is cured by light or an electron beam can be included such as pentaerythritol tri (meth) acrylate {reading on Claim 30}.  
From ¶s 0046 and 0076 the hard coat layer was formed as follows.  dipentaerythritol hexaacrylate, and isocyanuric acid EO-modified diacrylate, dimethylol tricyclodecane diacrylate, {reading on monomers having photopolymerizable functional groups for hard coat binder of pending claims} antimony pentoxide, and an initiator (1-hydroxy-cyclohexyl-phenyl-ketone) were added to isopropyl alcohol as a solvent, and then solidified.  In preparing a coating solution for the hard coat layer the solid content is a substance other than the solvent in the coating liquid, and, here, a photopolymerizable prepolymer such as dipentaerythritol hexaacrylate, antimony pentoxide, and an initiator.  Claim 26}.  
From ¶ 0039 the hollow silica fine particles for the low refractive index layer are silica fine particles having a hollow inside.  Further, the inside may be porous. When the gas is air having a refractive index of 1.0, the refractive index decreases in proportion to the occupation ratio of air in the fine particles as compared with the original refractive index of the fine particles. The refractive index of the hollow silica fine particles is, for example, 1.45 or less, and the average particle size of the hollow fine particles is, for example, 10 nm to 200 nm.  As the fine particles, porous silica fine particles may be used instead of the hollow silica fine particles.  Further, as the fine particles, both hollow silica fine particles and porous silica fine particles may be used.  The afore-described ranges for particle refractive index and average particle size overlap the ranged of pending Claim 36 of 1.10 to 1.40 and 10 to 100 nm.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Given that the particles have overlapping average particle size for the diameter the plurality of maximums would inherently or implicitly overlap that of the pending claim 36 of a plurality of maximums.  
From ¶ 0077 the antireflection layer was formed as follows.  A matrix {reading on low refractive index binder} was prepared by mixing 8 wt% polyester acrylate oligomer, 
Example 9 discloses at ¶ 0116 an antireflection film was obtained in the same manner as in Example 8, except that a low refractive index coating agent having the following composition was used.  Acrylate oligomer having a fluorine group 59.5 wt% (trade name AR110 manufactured by Daikin Industries, Ltd. i.e., a side-chain reactive photopolymerizable fluoropolymer) acrylic modified silsesquioxane 1 wt% (trade name ACSQ manufactured by Toa Gosei Co., Ltd.); hollow silica sol having an average particle diameter of 60 nm 35 wt%; 1-hydroxy -Cyclohexyl-phenyl-ketone (initiator) 3 wt%; modified silicon acrylate compound B 1.2 wt% (trade name 164E, manufactured by Shin-Etsu Silicon both terminals with methacryl group like first or 1 modified silicone compound (a) See ¶s 0034-0035); modified silicon acrylate compound G 0.3 wt% (trade name 2457 both terminals and side acryl groups manufactured by Shin-Etsu Silicon like second or 2 modified silicone compound (b) with side or pendant acryl group See ¶s 0034-0035).  Additionally Examples 10-16 at ¶s 0117-0123 are like examples 8 and 9 but vary the amounts of AR-110 and ACSQ in the range for AR-110 from 59.5 to 14.9 wt% and for ACSQ from 1 to 45.6 wt%.  

Additionally given such a range of amounts for AR110 from 59.5 to 14.9 wt% and for ACSQ from 1 to 45.6 wt% and 35 wt% of hollow silica sol and 3 wt% of initiator, the modified silicon acrylate compound B at 1.2 wt%, and 0.3 wt % of modified silicone acrylate compound G without a one-end reactive photopolymerizable fluoropolymer the total wt% can accommodate the range of the 2 modified silicon compound from 0.005 wt% to 2.97 wt%, which with its pendant acryl group is a modified silicon acrylate of compound G in example 9.  From ¶s 0184-0185 and 0041 the embodiments and examples described can have various modifications and applications for example, the numerical values.  With a silsesquioxane having a UV cure functional group like ACSQ in an amount from 6 wt% to 46 wt% can improve scratch resistance.  Therefore the amount of 2 modified silicon compound with pendant as well as terminal acryl groups 
As in example 8 a low refractive index coating agent was dissolved in a solvent, n-butanol, at a solid content of 1.25 wt% to obtain a coating solution. Next, using a small diameter gravure method, coating solution was applied on the hard coat layer to a dry thickness of 120 nm.  Next, the coating solution was dried in an oven at a temperature of 80° C. for 1 minutes and 30 seconds, and then a high pressure mercury lamp of 160 W was irradiated for 3 seconds from a distance of 18 cm under a nitrogen atmosphere having an oxygen concentration of 1000 ppm to form an antireflection layer. Thus, an antireflection film was obtained {reading on photopolymerized product of the above mixture for the pending claims}.  
Kobori does not expressly disclose a photopolymerized product of a one-end reactive photopolymerizable fluoropolymer and a modified silicon which is distributed in a surface layer with the at least one photopolymerizable group and at least one alkoxy group on a siloxane as for pending Claim 26, or formula 8 of pending claim 33. 
Tamura discloses in the abstract and at ¶s 0013-0033 and 0082-0091 a low refractive index material that exhibits a sufficiently low refractive index without deteriorating the strength of the cured film produced therefrom, and that can be cured by an active energy ray that is applicable for a resin base material that is not desired to be exposed to heat.  A curable composition comprising: a siloxane oligomer (a) containing a radically polymerizable double bond obtained through hydrolysis and condensation of alkoxysilanes containing at least an 1aSi(OR2)4-a   [1] and R3bSi(OR4)4-b   [2], and a cured film produced from the composition, and a laminate comprising a low refractive index layer produced from the composition.  From ¶s 0017-0018 in formula [1] R1 is a monovalent organic group containing a radically polymerizable double bond {reading on photopolymerizable functional group for Claim 26}; R3 is a C1-10 alkyl group (the alkyl group is optionally substituted with a fluorine atom, an amino group substituted with at least a C1-6 alkyl group, an amino group substituted with at least a phenyl group, or a ureido group) or a phenyl group; R2 and R4 each are independently a methyl group or an ethyl group; a is 1 or 2; and b is an integer of 0 to 2.  From ¶s 0039 and 0003, the material for a low refractive index layer prevents skeletons from being seen (improving visibility) in a transparent electrode using indium tin oxide (ITO); an optical material such as a low reflection film and a cladding in the optical waveguide {reading on optical member} ; and a protection film material, an insulating film material, and a water-repellent material, and where low refractive index coating film is used as an anti-reflective coating in displays such as liquid crystal displays (LCDs), plasma displays (PDPs), and electroluminescence displays (ELs), optical lenses, and screens.  From ¶s 0082-0091 the curable composition of the present invention may further include a surface modifier (d) 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
meeting formula 8 of Claim 33}.     
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori the antireflection film with the substrate, hard coat and low reflective index layer as 
However Kobori as modified does not expressly disclose the one-end reactive photopolymerizable fluoropolymer of formula 10 or 11 or formula 11 for Claim 34.  
FluoroTechnology discloses on pages 9-11 that FS-7024 having a fluororesin part, organic group R and reactive group, as evidenced in the pending application at ¶ 0132 of the Pub as an example of the one-end reactive-type photopolymerizable fluoropolymer represented by Formulae (10) and (11), adds anti-stain, low friction and low refractivity properties when used as an additive to UV hard coat agent.  The oil slip drop angle is low and the product excels in substantial fingerprint adhesion prevention performance.  When included as an additive, the fluoride component moves to the surface and exhibits its properties.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here the one end reactive group 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the antireflection film with the substrate, hard coat and low reflective index layer as afore-described, where for a low reflective index film for a photopolymerization product of one-end modified with methacrylic group of a perfluoroether compound with siloxane from hydrolysis and condensation of alkoxysilanes as modified silicon included in the low refractive index layer of Kobori and the perfluoroether compound with two ends modified with (meth)acrylic groups of FLUOROLINK® AD1700 as the acrylate oligomer with fluorine groups of Kobori for use with the first and second modified silicon compounds of Kobori, as afore-described, where from FluoroTechnolgy FS-7024 as an additive for coatings for low refractive index is combined with or substituted for the one-end modified with methacrylic group of a perfluoroether compound of Kobori having the same purpose of low refractivity motivated to have in addition to low refractive index anti-stain, low friction and low oil slip drop angle and a product exceling in 
However Kobori as modified does not expressly disclose a silicon-containing compound with alkoxy and acryloyl containing repeating units or a surface roughness.    
Nakashima discloses in the abstract and at ¶s 0012-0015, 0101, 0109, 0112-0117, and 0189 a hard coat laminate film having a total light transmittance of 80% or more and having a γ hard coat on at least one surface of a transparent laminate film, where hard coat is formed from an active energy ray-curable resin composition including: (A) 100 parts by mass of a polyfunctional (meth)acrylate; (B) 0.2 to 4 parts by mass of a compound having an alkoxysilyl group and a (meth) acryloyl group; (C) 0.05 to 3 parts by mass of an organotitanium; and (D) 5 to 100 parts by mass of microparticles having an average particle diameter of 1 to 300 nm.  Also the active energy ray-curable resin composition further includes (E) 0.01 to 7 parts by mass of a water repellant which can include a (meth)acryloyl group-containing fluoropolyether water repellant.  From ¶0101 hard coat may be formed through an optional functional layer such as an antireflective layer or an antiglare layer on the α-aromatic polycarbonate resin 
From ¶s 0112-0117 a compound having an alkoxysilyl group and a (meth) acryloyl group of component (B) can chemically bond with or strongly interact with component (A) due to having a (meth) acryloyl group in the molecule; and with component (D) due to having an alkoxysilyl group in the molecule. Component (B) serves to largely improve the abrasion resistance of a hard coat by such chemical bond or strong interaction. Further, due to having a (meth) acryloyl group in the molecule or due to having an alkoxysilyl group in the molecule, component (B) chemically bonds with or strongly interacts with component (E) also. Component (B) also serves to prevent trouble such as bleedout of component (E) by such chemical bond or strong interaction.  Component (B) is distinguished from component (A) in that component (B) has an alkoxysilyl group. Component (A) has no alkoxysilyl group. The compound having an alkoxysilyl group and two or more (meth) acryloyl groups in one molecule thereof is classified into component (B).  Examples of component (B) include compounds having a chemical structure represented by the general formula "(--SiO2RR'--)n(--SiO2RR''--)m". Here, n is a natural number (positive integer), and m is 0 or a natural number. Preferably, n is a natural number of 2 to 10, and m is 0 or a natural number of 1 to 10.  R is an alkoxy group such as a methoxy group (CH3O--) and an ethoxy group (C2H5O--). R' is an acryloyl group (CH2=CHCO--) or a methacryloyl group (CH2=C(CH3)CO--). R'' is an alkyl group such as a methyl group (--CH3) and an ethyl group (--CH2CH3).  Examples of claim 26 from 1-20.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
Given that component (B) is applied to a substrate through an antireflection layer, the component (B) would be applied to an antireflection layer such as a low refractive index layer of Kobori as modified by Tamura.  As evidenced by Shiojiri at ¶s 0034, 0043 and 0069 an anti-glare film is produced by the method with 70% or more of the particles present within 10% of a thickness 
Also given from Nakashima a part by mass of (B) 0.2 to 4 parts by mass of a compound having an alkoxysilyl group and a (meth) acryloyl group, this amount as for the second or 2 modified silicon-containing compound with pendent acryl group of Kobori is slightly less than the amended claim silicon-containing compound with X as an photopolymerizable group even with n=1.  However in accordance with MPEP 2144.05IIA  Optimization Within Prior Art Conditions or Through Routine Experimentation- Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or claim 26 as amended.  
Nakashima discloses at ¶ 0093 surface of the mirror-finished body at preferably 100 nm or less, more preferably 50 nm or less.  These ranges overlap that of greater than 11.6 to 20 nm and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.    
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the 
To any extent that Kobori as modified does not expressly disclose the alkoxy acryloyl functional silicone does not have n=2 to 10 for Claim 46, Shin-Etsu is cited.  
Shin-Etsu discloses at pages 5-7 and Table 4 of silicone alkoxy oligomers and Figure 1 of page 6 and Table 2 alkoxy oligomers (Type AR) that for KR-513 the alkoxy group is methoxy and the organic substituent is acrylate/methyl and as an oligomer from Figure 1 can be a dimer, trimer or tetramer i.e. n-2,3, or 4 for coatings reading on pending Claim 46.  Shin-Etsu discloses at the last col. of page 4 that the alkoxy oligomers (Type AR).  Type AR alkoxy oligomers (Table 2) contain both alkoxysilyl groups and reactive functional groups. Shin-Etsu offers a 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the antireflection film with the substrate, hard coat and low reflective index layer, where for a low reflective index film with a photopolymerized product of a one-end modified with methacrylic group of a perfluoroether compound with siloxane, as afore-described for Claim 26, where a modified silicon compound with alkoxy and acryloyl groups as in component (B) afore-described as useful with antireflective layers, as afore-described, where from Shin-Etsu the KR-513 is a 
To any extent that Kobori as modified does not expressly disclose hollow silica particles with a plurality of maximum values Wakizaka is cited. 
Wakizaka discloses in the abstract and at ¶s 0199-0201 an antistatic antireflection film, including; a support; a hardcoat layer formed from a composition for a hardcoat layer containing at least a compound having a quaternary ammonium salt group; and a low refractive index layer formed from a composition for a low refractive index layer containing at least the following (a), (b), (c) and (d), in this order, wherein, (a) is an ethylenically unsaturated group-containing fluoropolymer, (b) is a fluorine-containing polyfunctional monomer having a surface free energy of 23 mN/m or more when a film is formed alone, four or less ---CF3 groups in a molecule, a fluorine content of 30% or more, and at least three reactive functional groups in one molecule, (c) is hollow silica fine particles having an average particle size of 10 nm to 100 nm, and (d) is a compound having a dimethylsiloxane.  Further, hollow silica fine particles can have different average particle sizes in combination of two or more {reading on a 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the antireflection film with the substrate, hard coat and low reflective index layer, where for a low reflective index film with a photopolymerized product of a one-end modified with methacrylic group of a perfluoroether compound with siloxane,  where a modified silicon compound with alkoxy and acryloyl groups as in component (B) afore-described as useful with antireflective layers, where from Shin-Etsu the KR-513 is a silicone oligomer AR type as a dimer, trimer or tetramer i.e. 2-4 repeating units with  methyl, methoxysilyl and  –C3H6OCOCH=CH2, as afore-described, where from Wakizaka with hollow silica fine particles having an average particle size of 10 nm to 100 nm in combination of two or more different average particle sizes for a low refractive index layer over a hard coat in that the silica hollow particles of Kobori as modified can have hollow silica particles is the same combination of two or more different particle sizes in the low refractive index layer motivated to have a content of the hollow silica fine particles in a low refractive index layer with scratch resistance as for the optical member of Claims 26, 29-30, 32-33, 36, and 46-48.  Furthermore the combination of Wakizaka with Kobori as modified has a reasonable expectation 
For Claims 34-35, Kobori in view of Tamura further in view of FluoroTechnology and further in view of Nakashima and further in view of Shin-Etsu and further in view of Wakizaka is applied as to Claim 26 along with evidence reference EP 3342808, Takahashi et al (hereinafter Takahashi).  Takahashi evidences at Table 1 and ¶ 0065 that KY-1203 is a terminal (meth) acrylic modified perfluoropolyether.  Such a material meets formula 9 of pending Claim 34 with an RA1 functional group of terminal (meth)acrylic and modified along with perfluoropolyether as for W1 as a linking group and Rf1.  Also FluoroTechnolgy with FS-7024 as described in the pending application at ¶ 0132 of the Pub as an example of the one-end reactive-type photopolymerizable fluoropolymer represented by Formulae (10) and (11).  As for Claim 35 Kobori as modified is applied as to Claim 26 and 34 for disclosure of formula 9 of Claim 34 and Claim 35 as modifying an alternative member as formula 10 and RA2 is optional.  In accordance with MPEP § 2103 the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kobori in view of Tamura further in view of FluoroTechnology  and further in view of Nakashima evidenced by Shiojiri further in view of Shin-Etsu and further in view of Wakizaka and further in view of U.S. 2010/0177398, Watanabe et al. (hereinafter “Watanabe”).     
For Claim 31, Kobori in view of Tamura further in view of FluoroTechnology further in view of Nakashima further in view of Shin-Etsu and further in view of Wakizaka is applied as to Claim 26, however Kobori as modified does not expressly disclose a modified silicone of at least one formulae 3-5.    
Watanabe discloses in the abstract and ¶s 0132, 0211-0212, 0255-0256, 0300-0301 and 0322 an optical element includes a substrate including protruding structures on the surface and a hard coat layer formed on the substrate so that the diffuse reflection characteristics are controlled and an antiglare film having a desired contrast can be obtained.  From ¶ 0255-0256 a low -refractive-index layer containing hollow fine particles or a low -refractive-index layer containing a fluorocarbon resin can be used as the antireflection layer 15, for example on the hard coat layer.  Examples of the hollow fine particles include inorganic fine particles such as silica and alumina and organic fine particles such as styrene and acryl, but silica fine particles are particularly preferred. Since hollow fine particles incorporate air, the refractive index thereof is lower than normal particles.  For example, whereas the refractive index of silica fine particles is 1.46, the refractive index of hollow silica fine particles is 1.45.  From ¶s 0211-0212 the coating for the antiglare property is composed of an ultraviolet-curable resin, and from ¶s 0300-0301 the UV curable resin composition contains, for example, an acrylate, a photopolymerization initiator, a viscosity adjustor, and a solvent.  Preferably, the UV curable resin composition further contains an 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the antireflection film with the substrate, hard coat and low reflective index layer, where for a low reflective index film with a photopolymerized product of a one-end modified with methacrylic group of a perfluoroether compound with siloxane, as afore-described for Claim 26, where from Watanabe the UV curable resin composition {i.e. photopolymerizable} for anti-glare properties like a low refractive layer of Kobori as modified further contains an antifoulant like TEGO RAD 2700 for formulae (4) and (5) of pending Claim 31 motivated with a reasonable expectation of success given the similarity of chemical structures of the siloxanes in the low refractive index layer of Kobori as modified to also provide antifouling properties to an anti-glare outer low refractive index layer as for the optical member of Claim 31.  
Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori in view of Tamura further in view of FluoroTechnology further in view of Nakashima evidenced by Shiojiri further in view of Shin-Etsu and further in view of Wakizaka and further in view of U.S. 2009/0274902, Kume (hereinafter Kume).    
Regarding Claims 38 and 40, Kobori in view of Tamura further in view of FluoroTechnology further in view of Nakashima further in view of Shin-Etsu and further in view of Wakizaka is applied as to Claim 26, however Kobori as modified does not expressly disclose a hard coating of two monomer one with and one without hydroxyl groups.   
Kume discloses in the abstract and at ¶s 0053-0056, and 0066 a hard coat film and a hard coat layer forming composition which forms a hard coat layer adhering well to a substrate, which does not curl up easily and having antifouling properties, excellent abrasion resistance, surface hardness, and a high level of visibility. The present invention has a specific feature in that a hard coat layer forming composition which includes polyfunctional acrylic (or methacrylic) monomer (A)  {reading on first monomer of formula 13}, acrylic monomer having a hydroxyl group (B) {reading on second monomer with hydroxyl}, radical photopolymerization initiator (C), and fluorocompound having a polymerizable group (D) is used. The hard coat film of the present invention has the hard coat layer which is formed by curing the hard coat layer forming composition on a transparent substrate and has a surface free energy less than 20 mN/m and the thickness in the range of 5-25 .mu.m.  From ¶ 0066 the hard coat layer has 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the antireflection film with the substrate, hard coat and low reflective index layer, where for a low reflective index film with a photopolymerized product of a one-end modified with methacrylic group of a perfluoroether compound with siloxane, and with hollow silica fine particles having an average particle size of 10 nm to 100 nm in combination of two or more different average particle sizes, as afore-described for Claim 26, where from Kume the hard coat of Kobori as modified has the Kume hard coat from polyfunctional acrylic (or methacrylic) monomer (A) from a pentaerythritol triacrylate containing monomer and acrylic monomer having a hydroxyl group (B) like pentaerythritol triacrylate or dipentaerythritol pentaacrylate motivated with a reasonable expectation of success to have a hard coat that adheres well to a substrate, which does not curl up easily and having .    
Claim 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori in view of Tamura further in view of FluoroTechnology further in view of Nakashima evidenced by Shiojiri further in view of Shin-Etsu and further in view of Wakizaka and further in view of U.S. 2012/0270027, Hwang et al. (hereinafter “Hwang”).  
Regarding Claim 39, Kobori in view of Tamura further in view of FluoroTechnology further in view of Nakashima further in view of Shin-Etsu and further in view of Wakizaka is applied as to Claim 26, however Kobori as modified does not expressly disclose a hard coating with multi-branched monomer or oligomer.  
Hwang discloses in the abstract and a ¶s 0011-0014, 0042-0087a hard coating film that is curled to a height of less than 20 mm and has a pencil hardness of 3H or harder, the hard coating film including a hard coating agent that includes a hyperbranched (meth)acrylate oligomer {i.e. multi-branched} having about 50 to about 200 (meth)acrylate groups, reactive nanoparticles, and a polyfunctional monomer.  From ¶s 0011-0014 the hard coat has reactive nanoparticles may have an average diameter of about 10 nm to about 100 nm like those of inorganic nanoparticles may be selected from the group of nanoparticles of SiO2, Al2O3, CaCO3, TiO2, and mixtures thereof.   From 0071-0087 suitable polyfunctional monomers may include polyfunctional (meth)acrylate compounds, and fluorinated polyfunctional (meth)acrylate 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the antireflection film with the substrate, hard coat and low reflective index layer, where for a low reflective index film with a photopolymerized product of a one-end modified with methacrylic group of a perfluoroether compound with siloxane, with hollow silica fine particles having an average particle size of 10 nm to 100 nm in combination of two or more different average particle sizes, as afore-described for Claim 26, where from Hwang the hard coat has a hyperbranched (meth)acrylate oligomer photopolymerized with polyfunctional monomer motivated with a reasonable expectation of success to obtain hard coat film with curl to a height of less than 20 mm and has a pencil hardness of 3H or harder as for the optical member of Claim 39.  
Claim 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori in view of Tamura further in view of FluoroTechnology further in view of Nakashima evidenced by Shiojiri further in view of Shin-Etsu and further in view of Wakizaka and further in view of U.S. 2010/0227085, Yoshihara et al. (hereinafter “Yoshihara”).   
Regarding Claim 41, Kobori in view of Tamura further in view of FluoroTechnology further in view of Nakashima further in view of Shin-Etsu and further 
Yoshihara discloses in the abstract, ¶s 0017, 0036-0037 and 0047-0068 and Fig. 1 an anti-reflection film which has excellent optical properties at a low production cost.  The anti-reflection film of the has a low refractive index hard coat layer having low refractive index particles and a binder matrix which is formed by curing an ionizing radiation curable material on a transparent substrate.  The low refractive index hard coat layer has two optically distinguishable layers from the transparent substrate side, namely, an intermediate layer and a localized layer wherein the low refractive index particles are localized, and the refractive index and optical thickness of the localized layer are in the range of 1.29-1.43 and in the range of 100-200 nm, respectively.  From ¶ 0017 the anti-reflection film having a transparent substrate and a low refractive index hard coat layer, the low refractive index hard coat layer including low refractive index particles and a binder matrix can be formed by curing an ionizing radiation curable material, the low refractive index hard coat layer having a mixed layer in which the binder matrix and the component of the transparent substrate blend together with a gradient and a localized layer which includes the conductive particles and the binder matrix, the mixed layer being optically indistinguishable, and the localized layer being optically distinguishable and having a refractive index in the range of 1.29-1.43 and an optical thickness in the range of 100-200 nm.  From ¶s 0037 and 0068 the low refractive index hard coat 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the antireflection film with the substrate, hard coat and low reflective index layer, where for a low reflective index film with a photopolymerized product of a one-end modified with methacrylic group of a perfluoroether compound with siloxane, .    
Response to Arguments
Applicant’s arguments filed 8/27/2021 with amendments have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  To the extent that Applicants arguments are related to the new grounds of rejection in the same manner as without the new grounds of rejection, Applicants arguments are not persuasive.  
Applicants argue against the rejections under 35 U.S.C. 103 that the recitation of "an amount of the silicon-containing compound is 5. 0 wt % to 15 wt% when a total amount of components of the low-reflective index layer other than the one-end reactive photopolymerizable fluoropolymer is considered to be 100 wt%," and the recitation of "an amount of the modified silicone is 0.5 wt% to 3.0 wt% when the total amount of components of the low-reflective index layer other than the one-end reactive- photopolymerizable fluoropolymer is considered to be 100 wt%" further distinguish Kobori.  Applicants assert that the calculated amounts in the Office Action for example 9 of Kobori are not in the claimed range because the acrylate oligomer having fluorine group (AR110) is not excluded.  
In response the pending claims have such amounts on the basis of a total amount of components other than one-end reactive photopolymerizable fluoropolymer considered as 100%.  Applicants pending application evidences that AR-110 is a side-chain reactive-type photopolymerizable fluoropolymer like formula 6 and 7.  Because 
Applicants argue at [4] that the assertion at page 20 of Office Action that Nakashima discloses (B) 0.2 to 4 parts by mass of a compound having an alkoxysilyl group and a (meth) acryloyl group and this amount can be for the silicon-containing compound of Kobori does not consider that Nakashima discloses in claim 4 and paragraph [0012] that its activation energy ray-curable resin composition comprises (A) 100 parts by mass of polyfunctional (meth) acrylates; and (B) 0.2 to 4 parts by mass of a compound having an alkoxysilyl group and a (meth)actysloyl group; (C).  Thus, when the compound having an alkoxysilyl group and a (meth)actysloyl group of Nakashima is applied in the composition of Example 9 of Kobori, an amount of the compound having an alkoxysilyl group and a (meth)actysloyl group will be 0.2-4 parts by mass based on I 00 pars be mass of polyfunctional ( meth) acrylates, i.e., the acrylate oligomer having fluorine group (AR110).  Thus, the proposed combination Kobori and Nakashima cannot teach or suggest the recitation in claim 26 that "an amount of the silicon-containing compound is 5.0wt % to l5wt% when a total amount of components of the low-reflective index layer other than the one-end reactive photopolymerizable fluoropolymer is considered to be I00 wt%."  Also Applicants contend Nakshima discloses in paragraph [0118] that, "On the other hand, from the point view of making the water repellencty to be easilty developed and from the veiw pointof making the amount of component (C) not to become excessive when the blend ratio between component (B) and component (C) is made to be in a preferable range, the blend amount of the component (B) is 4 parts by mass or smaller Further, Nakshima discloses in paragraph [0118] that, "On the other hand, from the point view of making the water repellencty to be easilty developed and from the view point of making the amount of component (C) not to become excessive when the blend ratio between component (B) and component (C) is made to be in a preferable range, the blend amount of the component (B) is 4 parts by mass or smaller.  In other words, Nakshima teaches away from an activation energy ray-curable resin compsition comprising (B) a compound having an alkoxysilyl group and a (meth)actysloyl group in an amount greater than 4 parts by mass. This is because a greater amount of component (B) will not make it easy to develop the water repellencty and will make the amount of component (C) excessive. See, e.g., In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004) (holding that a teaching away argument is most persuasive when the prior art criticizes, discredits or otherwise discourages the solution claimed).
In response Nakashima is only used as teaching reference in order to teach the amount of component B with (meth)acryloyl and alkoxysilyl functionality as in KR-513.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  Also the amount of the KR-513 component B with (methacryloyl) functionality in Kobori 
Applicants also argue that working Examples C1-C18 in FIGS. 13 and 14 showed superior results relative to Comparative Examples C1-C5, which would not have been predictable from Kobori, Tamura or Nakashima.  For example, in the SW friction test, no abrasion was observed even in the cases of working Examples CI to C4 using a silicone-containing compound and modified silicone under a load of 250 g. As a result, it was shown that it was not necessary to use a plurality of hollow silica particles 131 having different particle diameter distributions. In contrast, Comparative Examples Cl to C4, which did not use the silicon-containing compound and modified silicone, abrasion occurred only by adding a load of 50 g. The results showed, for example, that when the silicon-containing compound and the modified silicone were used, the film strength of the low refractive index layer 13 increases, and the scratch resistance improves. These superior results would not have been predictable from Kobori, Tamura or Nakashima.  
In accordance with MPEP §716.02(e) Comparison With Closest Prior Art - an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re 
Applicants further argue that as shown in FIG. 13, Examples C1 and C2 comprising the hollow silica particles having a plurality of maximum values in a particle size distribution curve shows decreased Y value and MinR value over Examples C3 and C4 comprising the hollow silica particles having a single maximum value in a particle size distribution curve. 
In response, the data are not persuasive given that they are not commensurate in scope with the scope of the present claims.  As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of a plurality of maximum values in that Fig. 13 only shows maximum values of 60, 50 and 75 nm in specific amounts while the pending claims do not have any amounts for a plurality of maximum values.  
Also Applicants argued that the one-end reactive-type photopolymerizable fluoropolymer binds to the hollow silica particles and the first binder distributed in the surface of the low-refractive index layer.  This is caused by the binding of photopolymerizable functional groups of both.  Applicants further argue a resulting structural configuration like in Fig. 3 and Fig. 8B is recited in claim 26 and provides unexpectedly superior results, namely, the hollow silica particles 131 and the binder 132 become protected by the surface layer 133.  Additionally Applicants argue the prior art does not suggest the localization of the one-end reactive-type photopolymerizable fluoropolymer that occurs in the surface side of the low refractive index layer to form the surface, and in other words, the formation of the claimed surface (i.e., fluoropolymer layer 133) as a protection layer for the binder 131 and hollow silica particles 132 was not predictable or expected from the teachings of the applied prior art. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., particular bonding, structural configuration, protection layer, and localization of the one-end reactive-type photopolymerizable fluoropolymer that occurs in the surface side of the low refractive index layer to form the surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787